DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/05/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura et al (US 2010/0331709) (“Matsumura”) in view of Benz et al (US 2015/0018869) (“Benz”) as evidenced by (“Hole”) (“Hole.” HOLE | Definition in the Cambridge English Dictionary, Cambridge Dictionary, 18 Aug. 2015, dictionary.cambridge.org/us/dictionary/english/hole).
Regarding Claim 1, Matsumura teaches a pulse wave detecting device (Abstract) comprising: 

a housing which accommodates the pressure pulse wave detector in a state where the pressing surface is exposed toward the wrist (Figs. 1, 3, and 5, the cuff 10a as a whole considered the housing), 
wherein the housing comprises a rigid portion that accommodates the pressure pulse wave detector, and a flexible portion which is lower in rigidity than the rigid portion (Figs. 1, 3, and 5, [0019], [0113] fixing stand used to direct pressure of the bladder in a single direction, toward the radial artery. The fact that the fixing stand is shown to be unmoved by an expanding bladder and instead enabling expansion to only occur at the open end indicates a rigidity to the fixing stand. Furthermore, the belt member 20 is shown to flexibly wrap around the arm of the subject, showing it to be a flexible portion), 
wherein in an attachment state where the housing is attached to the wrist, the flexible portion which, at a position adjacent to the pressing surface, is contacted with the skin above the radial artery together with the pressing surface, is deformable in a direction perpendicular to the pressing surface (Figs. 1, 3, and 5, when attached, the flexible portion / belt member 20, at a position adjacent to the pressing surface, is contacted with the skin above the radial artery together with the pressing surface, and is shown to be deformable perpendicular to the surface of the skin in the both the pre-expansion and post-expansion state);
wherein a compression pressure which is exerted by the flexible portion in the attachment state, and which is applied onto the radial artery is smaller than a compression pressure which is exerted by the pressing surface, and which is applied onto the radial artery is 
Matsumura fails to teach wherein the flexible portion of the housing internally includes a hole, and the hole enables the flexible portion to be deformed in the direction perpendicular to the pressing surface.
However Benz teaches a bladder and cuff system (Abstract) wherein a bladder’s compression may be directed to a desired site both by a rigid backing and the use of a hole (Fig. 2, [0055] balloon cavities 33 and 43 inflate to apply pressure on subject. To direct pressure the balloons have a hole between the empty balloons and rigid backings 21 and 22. This structure is used to direct pressure from inflated balloons 30 and 40 downward in a perpendicular direction, hole here is being defined as ‘an empty space in an object’).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to enable the compression of Matsumura with a bladder and rigid backing with an additional intermediate hole as taught by Benz as a simple substitution of one form of directing pressure to a desired location without an intermediate hole between the backing and the bladder for another with an intermediate hole to obtain predictable results of pulse detecting by a guided compression location.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura in view of Benz as evidenced by “Hole” and further in view of Sano et al (US 2011/0009757) (“Sano”).
Regarding Claim 3, Matsumura and Benz teach the pulse wave detecting device according to claim 1, their combined efforts fail to teach wherein the housing is U-shaped and is open on a side of ulna of the wrist.
However Sano teaches a blood pressure measurement device using a bladder (Abstract) and further teaches that the housing of such a device is U-shaped (Figs. 3 and 4, [0041] air bladder 35 in main part of U-shaped housing, [0045] U-shaped housing uses a secondary belt 32 for secure attachment to the wrist).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to reconfigure the housing of Matsumura from a belt member that fully encloses the limb to a U-shaped system that uses a secondary belt as taught by Sano as a simple substitution of one form of achieving conformity to the limb shape (Matsumura: by belt wrapping around entire limb surface area) for another (Sano: by a U-shaped housing wrapping around a subset of limb surface area and a tightening belt ensuring conformity) to obtain predictable results of a pulse detector placed adequately close to the skin for ideal data gathering.

Response to Arguments
Applicant’s amendments and arguments filed 1/06/2021 with respect to the 35 USC 102(a)(1) rejections have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Matsumura and Benz for Claim 1 and Matsumura, Benz, and Sano for Claim 3.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791